ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                       )
                                                  )
Government Marketing and Procurement, LLC         )   ASBCA No. 61228
                                                  )
Under Contract No. N65236-14-F-0871               )

APPEARANCE FOR THE APPELLANT:                         Mr. Gregory Grazdan
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Ronald J. Borro, Esq.
                                                       Navy Chief Trial Attorney
                                                      Mark S. Christopher, Esq.
                                                      David D. Perrone, Esq.
                                                      Michael S. Roys, Esq.
                                                       Associate Counsel
                                                       Space and Naval Warfare Systems
                                                        Center Atlantic
                                                       Hanahan, SC

                                  ORDER OF DISMISSAL

      The dispute which is the subject of the appeal having been settled, the appeal is hereby
dismissed with prejudice subject to reinstatement only in the event the settlement is not
consummated by 8 September 2017. Any request to reinstate the subject appeal must be filed by
11 September 201 7.

      Dated: 28 July 2017



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61228, Appeal of Government Marketing and
Procurement, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                2